COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  WILLIAM D. ABRAHAM                                           No. 08-22-00079-CV
                                                  §
                                Appellant,                       Appeal from the
                                                  §
  v.                                                           243RD District Court
                                                  §
  RON ACTON, DEBBIE ACTON, AARK                              of El Paso County, Texas
  INVESTMENTS LP, FEDERICO                        §
  FERNANDEZ AND CAROL                                          (TC# 2016DCV2081)
  FERNANDEZ                                       §

                              Appellee.           §


                                          O R D E R

       The Court GRANTS the Appellant’s fifth motion for extension of time within which to file

the brief until December 22, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Stephen G. Peters, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before December 22, 2022.

       IT IS SO ORDERED this 21st day of December, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.